RENFRO, Justice.
The Juvenile Court of Wichita County declared the minor children, Sherry Lynn Brooks and Billy Jack Brooks, to be dependent and neglected children. Custody of the children was placed in the Probation Department of Wichita County.
The father of the children was an inmate of the State penitentiary at Huntsville.
The mother of the children voluntarily appeared, testified she could not care for the children, and requested the court to declare them dependent and neglected.
At the hearing the paternal grandparents, although not parties to the suit by intervention or otherwise, appeared with their attorney, denied the children were dependent, and requested custody be placed with them. They were given a full hearing.
Neither parent appealed. The grandparents did appeal.
They did not file a brief in this court as required by Rule 414, Texas Rules of Civil Procedure and good cause for such 'failure was not shown. Hence, there are no points of error before us.
Under the provisions of Rule 415, this court has the authority, fundamental error not being apparent of record, to dismiss the appeal for want of prosecution.
Realizing, however, that the best interest of the children in cases such as this one is of paramount importance, we have given careful study to the entire record.
We find the judgment that the children were dependent and neglected children is supported by the evidence, and in view of all the evidence we cannot say the court abused its discretion in placing the custody in the Probation Department.
Affirmed.